Citation Nr: 1214800	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  05-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture and posterior and anterior compartment syndrome of the right leg.

2.  Entitlement to an increased (compensable) rating for posterior and anterior compartment syndrome of the left leg.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to August 1977.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The record reflects that the Veteran was afforded a hearing before the Board, sitting at the RO, in January 2008.  In a letter sent in January 2012, the Veteran and his representative were advised that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and that he had the right to another hearing.  The Veteran declined the opportunity for a new hearing in a written response received that same month.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The issue of entitlement to TDIU is raised by the record.  Therefore, this issue is included on appeal, as noted on the title page.

Finally, in a July 2011 Written Brief Presentation, the Veteran's representative noted that the Veteran has had an altered gait for many years.  He further noted that smoking has been blamed for many of the Veteran's health problems and stated that the link between smoking and PTSD had not been addressed by the AOJ in this case.  The Veteran is currently service-connected for PTSD.  The Board further notes that in August 2010, a VA examiner opined that the Veteran has impaired mobility and weak ambulation due to nicotine-induced bilateral claudication in the bilateral lower extremities.  While not specifically averred, the Board liberally interprets these statements as a claim for nicotine dependence/smoking secondary to PTSD.  On remand, the RO should clarify the Veteran's contentions with respect to his Written Brief; specifically, whether he is in fact raising such a claim.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right leg stress fracture and posterior and anterior compartment syndrome is manifested by subjective complaints of pain without evidence of loss of muscle strength, function, or substance; moderately severe impairment of Muscle Group XII is not shown.

2.  The Veteran's service-connected left leg posterior and anterior compartment syndrome is manifested by subjective complaints of pain without evidence of loss of muscle strength, function, or substance; moderate impairment of Muscle Group XII is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a stress fracture and posterior and anterior compartment syndrome of the right leg have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.56, 4.71a, Diagnostic Codes 5399-5312 (2011). 

2.  The criteria for an increased (compensable) rating for posterior and anterior compartment syndrome of the left leg have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.56, 4.71a, Diagnostic Codes 5399-5312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran was notified of these requirements in a letter sent to him in June 2003, prior to the RO's initial adjudication of the claim.  An additional letter sent in September 2009 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that the September 2009 letter was issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by way of supplemental statements of the case, to include the most recent one, issued in May 2011.  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim following notice.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  The Secretary's duty to assist the appellant in obtaining evidence necessary to substantiate his claim includes making reasonable efforts to obtain all potentially relevant records that the appellant adequately identifies and authorizes the Secretary to obtain.  See38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  The Secretary's duty to obtain records extends only to relevant records.  See 38 U.S.C. § 5103A(b)(1); Loving v. Nicholson, 19 Vet.App. 96, 102 (2005) (VA's duty to assist includes making efforts to obtain relevant records that the appellant has adequately identified).  Here, the Veteran's service and private and VA treatment record have been obtained.  VA also has obtained examinations with respect to the claims on appeal.  Although the most recent VA examination is over a year old, the mere passage of time does not trigger the duty to afford a new examination.  Instead there must be evidence that the disability has worsened since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case, the Veteran has not described any new manifestations or specific worsening of his right and left leg disabilities and there is no other evidence of such changes.  Hence, a new examination is not required. 

Information in the record shows that the Veteran has been in receipt of social security income (SSI) since 2000; however, his Social Security Administration (SSA) records have not been obtained.  VA must obtain the SSA records, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Here, because the Veteran indicated that he receives SSA disability benefits related to the residuals of a back injury and related surgery(a nonservice-connected disability), and because he has been in receipt of SSA benefits for many years prior to his current application for an increased rating for his service-connected residuals of a stress fracture and posterior and anterior compartment syndrome of the right leg and posterior and anterior compartment syndrome of the left leg, there is no reasonable belief that the SSA records will be relevant to the adjudication of the increased rating claims.  For these reasons, the SSA records need not be obtained prior to adjudication of these specific issues.  The Board otherwise finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board remanded the claim for additional development in April 2008 and in August 2009.  Upon review, there has been substantial, if not full, compliance with the prior remand directives.


II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, the Veteran's service-connected residuals of a stress fracture and posterior and anterior compartment syndrome of the right leg and service-connected posterior and anterior compartment syndrome of the left leg are rated under Diagnostic Codes 5399-5312.  The hyphenated diagnostic code in this case indicates that the Veteran's left and right leg disabilities are rated as analogous to impairment of Muscle Group XII under 38 C.F.R. § 4.73, DC 5312.  Functions of this muscle group include dorsiflexion, extension of the toes, and stabilization of the arch.  This muscle group encompasses the anterior muscles of the leg, including the tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius muscles.  Under this diagnostic code, a 0 percent disability rating is warranted where the disability is slight.  A 10 percent disability rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability and a maximum 30 percent disability rating is warranted for severe disability.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c). 

Under 38 C.F.R. § 4.56 (d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is characterized by simple wound of muscle without debridement or infection.  Slight disability of muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results. Slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56 (c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of facial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1). 

Moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction. 

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

Service treatment records show the Veteran had ongoing complaints of chronic shin pain since 1972; the pain became severe in 1975.  He was diagnosed with severe bilateral shin splints in 1975 and was given crutches to assist with ambulation, as well as a profile against prolonged ambulation or standing.  In December 1975 the Veteran underwent a surgical release of deep posterior medial compartments, right and left lower legs.  The hospital's Narrative Summary indicates that he was hospitalized for a total of 49 days (from December 8, 1975 to January 26, 1976).  The summary further indicates that the Veteran did well post-operatively and his incisions healed well.  An outpatient treatment record dated in January 1976 shows that upon evaluation, his wound was healing pretty well, but there was a small sign of infection.  His wound was cleaned with peroxide and the sutures were removed and a Betadine dressing was applied.  The clinician indicated that no further treatment was necessary.  There is no further record of treatment for infection in the records.  The service records reflect that the Veteran continued to experience signs and symptoms of chronic shin pain and pain with walking even after surgery.  He was eventually evaluated by a Medical Evaluation Board (MEB) and Physical Evaluation Board (PEB) due to his complaints.  A Narrative Summary from the MEB dated in May 1977 reveals that the Veteran was medically discharged from service with a diagnosis of chronic pre-tibial pain, etiology unknown and his inability to maintain sustained ambulation.

The Veteran was afforded a VA examination in June 2003.  The examination report reflects that he complained his feet hurt, it hurt to walk, and weight bearing caused pain primarily in the soles of his feet.  His legs also bothered him.  He denied any swelling.  Physical examination of the right leg revealed a scar.  There was generalized tenderness, but no swelling.  The diagnoses were painful feet- questionable etiology and postoperative release, posterior and anterior compartment syndromes of the legs.  X-ray of the femur, tibia and fibula revealed a band of calcification over a distance of 7.8 centimeters anteriorly in the right mid-femur.  It was noted that this most likely could be due to posttraumatic causes; however, other etiologies could not be excluded.  A bone scan was suggested.  

At a January 2008 hearing, the Veteran testified that he had pain, swelling and tenderness in both legs and specifically, in the lower part of his legs up to his knees.  

A January 2008 VA medical record reflects that the Veteran was seen for complaints of bilateral leg pain.  In a March 2008 letter, a private physician (J. C. Butler, M.D.) stated that he had treated the Veteran for low back pain that radiates to both lower extremities, mainly on the right side.  He has thus had complaints referable to his back and both legs.  

The Veteran was afforded another VA examination in August 2008.  The examination report reflects that the VA examiner reviewed the claims file and medical records.  On physical examination, there was no evidence of a muscle injury or intermuscular scarring, or any evidence that the muscle had been injured, destroyed or traversed.  Dorsiflexion of the feet caused posterior calf pain.  There were no residuals of nerve, tendon, or bone damage.  There also was no muscle herniation, loss of deep fascia or muscle substance, and no joint motion was limited by muscle disease or injury.  The only other significant finding was pain in the calves with activity.  X-rays of the femur, tibia, and fibula were normal.  An addendum indicated that the right leg study was also normal as compared to the June 2003 study.  The diagnosis was compartment syndrome residuals bilaterally in the calves.  The problem associated with the diagnosis was lower leg muscle injury.  It was noted that this disability caused a significant occupational effect in that the Veteran had decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength of the lower extremity, pain and disfigurement.  The effects on the Veteran's usual daily activities ranged from mild to severe.  

In August 2009, the Board remanded the claim for another VA examination.  The Board noted that it was unclear as to the actual severity of any functional impairment of the legs due to the service-connected disabilities at issue.

The Veteran was thus afforded another VA examination in August 2010.  The examination report reflects that the claims file and medical records were reviewed by the VA examiner.  The VA examiner noted that the Veteran had a history of trauma to the muscles in 1975, compartment syndrome bilaterally- medial compartments.  The Veteran complained of pain and cold sensations in his knee and ankle, with the ankle also having repeated effusions.  He stated that he was unable to stand for more than a few minutes and was unable to walk more than a few yards.  It was also noted that he smoked two packs of cigarettes a day.  

Physical examination revealed that no muscle had been injured, destroyed or traversed.  There was no intermuscular scarring.  Muscle function was noted as abnormal in that dorsiflexion of the feet caused posterior calf pain.  Scars were present.  There were no residuals of nerve, tendon or bone damage; no muscle herniation, loss of deep fascia or muscle substance; and no motion of any joint limited by muscle disease or injury.  Pain in calves with activity was noted.  X-rays revealed no bone, joint or soft tissue abnormalities.  Right leg x-rays from June were compared with the current ones and the impression was normal right lateral lower extremity views.  The diagnosis was compartment syndrome residuals bilaterally in the calves.  The problem associated with the diagnosis was lower leg muscle injury.  The examiner noted there were significant effects on the Veteran's general occupation in that he had decreased mobility, manual dexterity, problems with lifting and carrying, decreased strength of the lower extremity, pain, and disfigurement.  The effects on the Veteran's usual daily activities ranged from mild to severe.  

Additional physical examination findings revealed that a weight-bearing joint was affected and that the Veteran had poor propulsion.  The knees and ankles (right and left) were examined and x-rays were performed.  X-ray impression of the ankles was left os trigonum and right os trigonum questioned on the current study given limited positioning; minimal osteophytic spurring of the posterior right calcaneus.  X-ray impression of the knees was mild narrowing of the left medial knee compartment and minimal osteophytic spurring of the inferior left patella, and superior and inferior right patella.  The VA examiner indicated that the ankle and knee findings and x-rays were normal for the Veteran's age.  The examiner also diagnosed bilateral claudication, which he opined was probably due to nicotine-induced vascular impairment.  The VA examiner further opined that the Veteran's bilateral knee and ankle limited function is not caused by or a result of the service-connected bilateral compartment syndrome.  The rationale was that stress fractures and anterior tibia compartment syndrome would not cause the symptoms of poor mobility to have an onset so late in life and the ankle and knee x-rays are normal for the Veteran's age.  It was most likely that the weakness of ambulation is a residual of decades of two-packs per day of nicotine and the spinal condition.  

Upon review of the evidence of record in this case, the Board finds that higher ratings are not warranted for the service-connected residuals of compartment syndrome in either leg.

The Veteran's right leg residuals of a stress fracture and posterior and anterior compartment syndrome are currently rated at 10 percent pursuant to 38 C.F.R. §4.71a, DCs 5399-5312, for moderate impairment of Muscle Group XII.  The next highest rating is 20 percent and requires evidence of moderately severe impairment of Muscle Group XII.  The Board finds that the right leg disability has not resulted in moderately severe impairment.  As noted, there are in-service complaints of chronic severe pain related to his compartment syndrome disorder.  However, the Veteran did not incur a traumatic injury such as a through and through or deep penetrating wound, nor did his in-service compartment syndrome surgery include debridement or result in prolonged infection.  He is also not shown to have undergone prolonged hospitalization for his surgical wound in service.  Further, nothing in the outpatient treatment records and/or the VA examination reports reflects a consistent complaints of cardinal signs and symptoms as set forth in 38 C.F.R. § 4.56 (c), such as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  While the Veteran is noted to have demonstrated pain and limited function in his right knee and ankle (including weakness of ambulation and poor propulsion), the probative medical evidence shows that these signs and symptoms are not related to the service-connected stress fracture and compartment syndrome, but rather his nonservice-connected back disability and nicotine induced vascular impairment (i.e. claudication).  Accordingly, the criteria for a higher, 20 percent rating under Diagnostic Codes 5399-5312 have not been met.

The Veteran's left leg residuals of posterior and anterior compartment syndrome are currently rated at 0 percent pursuant to 38 C.F.R. §4.71a, DCs 5399-5312, for slight impairment of Muscle Group XII.  The next highest rating is 10 percent and requires evidence of moderate impairment of Muscle Group XII.  Based on the record, the Board finds that the Veteran's service-connected left leg disability has not resulted in moderate impairment of Muscle Group XII.  In this respect, although there are in-service complaints of pain, there is no indication in the service treatment records of a through and through or deep penetrating wound, residuals of debridement, or prolonged infection.  Moreover, examinations of the left lower extremity have not revealed consistent complaint of any of the cardinal signs and symptoms of muscle disability as set forth in 38 C.F.R. § 4.56(c).  Rather, the findings reported on examination in 2008 and 2010 do not reflect actual functional impairment of the muscle and the subjective complaints of pain would support no more than a finding of slight muscle disability.  As indicated, the limited function in the Veteran's left lower extremity knee and ankle (including weak ambulation and poor propulsion), are not related to the service-connected stress fracture and compartment syndrome, but rather his nonservice-connected back disability and vascular claudication caused by a history of smoking.  Finally, nothing in the record indicates that there has been any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  Accordingly, the criteria for a higher, compensable rating under Diagnostic Codes 5399-5312 have not been met.

The Board has considered whether the Veteran is entitled to a higher rating under any alternative diagnostic codes, including 5260 through 5262 (limitation of leg flexion; limitation of leg extension; and impairment of the tibia and fibula); and 5271 (limited motion of the ankle).  See 38 C.F.R. § 4.71a Diagnostic Codes 5260-62, 5271 (2011).  In this case, however, there is no limitation of knee flexion or extension, no indication of any malunion or nonunion of the tibia and/or fibula, and no marked ankle disability that is related to the Veteran's service-connected bilateral leg compartment syndrome disabilities.  Hence, these diagnostic codes cannot serve as a basis for a higher rating for either the Veteran's service-connected right or left leg disability. 

The Board further notes that the Veteran contends, in essence, that his bilateral leg disability is manifested by pain with secondary limitation of joint motion.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that in evaluating a service-connected disability, the Board erred in not adequately considering functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  The Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 should be considered in conjunction only with a diagnostic code predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Nevertheless, in this case, the evidence shows the Veteran has not had any painful or limited knee or ankle motion or functional loss due to his service-connected leg disabilities of compartment syndrome during the appeal period under review.  

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, there is no basis for staged ratings for either leg, pursuant to Hart.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's bilateral lower extremity compartment syndrome disabilities.  Here, the right and left leg compartment syndrome is manifested by subjective complaints of pain without evidence of loss of muscle strength, or function.  These manifestations are specifically contemplated in the pertinent rating criteria and are therefore adequate to evaluate the Veteran's disabilities.  Accordingly, referral for consideration of extraschedular rating is not warranted.

ORDER

A rating in excess of 10 percent for residuals of a stress fracture and posterior and anterior compartment syndrome of the right leg is denied.

An increased (compensable) rating for posterior and anterior compartment syndrome of the left leg is denied.


REMAND

The Veteran seeks a higher initial rating for service-connected PTSD.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a May 2011 rating decision, the RO awarded service connection for PTSD and assigned an initial 50 percent disability rating, effective May 12, 2003.  In a July 2011 Written Brief Presentation, the Veteran, through his representative, expressed disagreement with the initial 50 percent disability rating assigned.  The Board construes this statement as a Notice of Disagreement (NOD) with the May 2011 rating decision.  To date, the RO has not issued the Veteran an SOC with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As noted in the introduction, a claim for TDIU has been raised in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Here, the Veteran's combined schedular evaluation meets the schedular requirements for assignment of a TDIU; however, the RO has not adjudicated this issue in the first instance.  Indeed, in the August 2008 and August 2010 VA examination reports, the examiners noted that there is occupational impairment related to service-connected residuals of the compartment syndrome in his bilateral lower extremities.  The Veteran also alleges that his service-connected PTSD negatively impacts his ability to work.  Therefore, this issue is remanded for appropriate action.

In addition, information in the record shows that the Veteran is in receipt of social security income (SSI) for a disability.  While the records upon which the determination of SSI eligibility was made were not considered pertinent for the claims for increased ratings for the service-connected bilateral leg disabilities- such records may be pertinent to the issue of entitlement to TDIU.  Accordingly, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Finally, the Board notes that the outcome of the claim for a higher rating for service-connected PTSD may have an impact on the Veteran's pending claim for TDIU.  Indeed, during the Veteran's August 2010 VA PTSD examination, he reported that his anxiety complicates his ability to work because he does not want to interact with others.  Accordingly, that issue is inextricably intertwined with that of entitlement to TDIU.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, as these issues must be considered together, a decision by the Board on the claim for a TDIU would, at this point, be premature.

Accordingly, this matter is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding treatment records related to his claim.  Thereafter, request that he provide (or authorize VA to obtain) these records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.   

2.  Obtain from the SSA any additional records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the effect of his service-connected disabilities on his employability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  The RO must issue the Veteran an SOC with respect to his claim of entitlement to a higher initial rating for PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

5.  Then, readjudicate the appeal, to include the issue of entitlement to TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


